

117 HR 2746 IH: To amend title 28, United States Code, to redefine the eastern and middle judicial districts of North Carolina.
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2746IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Ms. Ross (for herself, Mr. Butterfield, Mr. Murphy of North Carolina, Mr. Price of North Carolina, Ms. Foxx, Ms. Manning, Mr. Rouzer, Mr. Hudson, Mr. Bishop of North Carolina, Mr. McHenry, Mr. Cawthorn, Ms. Adams, and Mr. Budd) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to redefine the eastern and middle judicial districts of North Carolina.1.Judicial districts of North Carolina(a)In generalSection 113 of title 28, United States Code, is amended—(1)in subsection (a), by striking and Wilson and and inserting Wilson, those portions of Hoke, Moore, Scotland, and Richmond counties encompassing the Fort Bragg Military Reservation and Camp Mackall, and; and(2)by striking subsection (b) and inserting the following:(b)Middle districtThe Middle District comprises the counties of Alamance, Cabarrus, Caswell, Chatham, Davidson, Davie, Durham (excluding that portion of Durham County encompassing the Federal Correctional Institution, Butner, North Carolina), Forsyth, Guilford, Hoke (excluding that portion of Hoke County encompassing the Fort Bragg Military Reservation and Camp Mackall), Lee, Montgomery, Moore (excluding that portion of Moore County encompassing the Fort Bragg Military Reservation and Camp Mackall), Orange, Person, Randolph, Richmond (excluding that portion of Richmond County encompassing the Fort Bragg Military Reservation and Camp Mackall), Rockingham, Rowan, Scotland (excluding that portion of Scotland County encompassing the Fort Bragg Military Reservation and Camp Mackall), Stanly, Stokes, Surry, and Yadkin..(b)ApplicationThe amendments made by subsection (a) shall not apply to any action commenced or pending in any judicial district of North Carolina before the date of enactment of this Act.